
	

113 HCON 8 IH: Expressing the opposition of Congress to Federal efforts to establish a carbon tax on fuels for electricity and transportation.
U.S. House of Representatives
2013-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. CON. RES. 8
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2013
			Mr. McKinley (for
			 himself, Mr. Pompeo,
			 Mr. Upton,
			 Mr. Barton,
			 Mr. Whitfield,
			 Mr. Shimkus,
			 Mr. Rahall,
			 Mr. Rogers of Kentucky,
			 Mr. Terry,
			 Mrs. Blackburn,
			 Mr. Johnson of Ohio, and
			 Mrs. Capito) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		CONCURRENT RESOLUTION
		Expressing the opposition of Congress to
		  Federal efforts to establish a carbon tax on fuels for electricity and
		  transportation.
	
	
		Whereas affordable and abundant electricity from coal and
			 natural gas is a strategic resource that is essential to modern life, America’s
			 economic competitiveness, and, ultimately, independence from foreign and
			 volatile sources of energy;
		Whereas the application of a carbon tax to gasoline and
			 other transportation fuels will have a dramatic, immediate impact on
			 transportation costs, with the greatest impact being felt by low-income
			 Americans and their families;
		Whereas a carbon tax is designed to result in substantial,
			 immediate increases in the price of electricity, making electricity less
			 affordable for millions of Americans;
		Whereas a carbon tax applicable to coal and natural gas
			 electricity generation would be punitive and harmful to the American people by
			 artificially raising electricity costs;
		Whereas, with continuing high national joblessness and an
			 unemployment rate exceeding 7.8 percent every month since February 2009, a
			 carbon tax will drive the unemployment rate even higher;
		Whereas a carbon tax is likely to have an uneven effect,
			 hitting different regions of the country and segments of the economy much more
			 severely than others;
		Whereas a carbon tax is regressive and will
			 impose the greatest burden on low-income individuals and families who already
			 spend the largest share of their income on energy and are least able to afford
			 a carbon tax;
		Whereas economic modeling of Australia’s recently
			 implemented carbon tax shows that it increases energy costs, and reduces growth
			 in GDP, productivity, and household incomes;
		Whereas a carbon tax in the United States will have no
			 impact on China, India, and other major sources of carbon emissions throughout
			 the world, except to increase their competitiveness with the United States;
			 and
		Whereas a carbon tax will put United States exporters at a
			 competitive disadvantage by increasing domestic manufacturing production costs:
			 Now, therefore, be it
		
	
		That Congress opposes Federal efforts
			 to establish a carbon tax on fuels for electricity and transportation.
		
